   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 1 of 16 PageID #: 49



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

RICHARD C. CARRIER, Ph.D., an
individual,

                Plaintiff,                 Case No.: 4:19-cv-01059-JCH

          v.

SKEPTICON, INC., and LAUREN LANE,
an individual,

                Defendants.


               DEFENDANTS’ MOTION TO DISMISS AND INCORPORATED

                                MEMORANDUM IN SUPPORT




7356999
   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 2 of 16 PageID #: 50




          Defendants Lauren Lane and Skepticon, Inc (collectively, “Defendants”), move to dismiss

this action. Plaintiff has failed to state a claim for which relief can be granted pursuant to

Fed.R.Civ.P. 12(b)(6). Carrier’s Complaint establishes that his claims are time-barred, and

Defendants are not liable to Plaintiff Richard Carrier for any statement.

1.0       Introduction

          The Plaintiff in this action, Dr. Richard Carrier, describes himself as a well-known lecturer,

teacher, and author of several notable works.1 See Complaint, Dkt. No. 1, at p. 4, ¶15. Dr. Carrier

holds a Ph.D. in the history of philosophy and his teachings focus on atheism, feminism, and

“secularism.” Id. at p. 3, ¶ 4. He professes, in his Complaint, to be a practicing polyamorist. Id.

at p. 5, ¶ 20. He raises this strange fact in his Complaint because it appears to be his excuse for

engaging in multiple acts of misconduct, the discussion of which he prefers to censor through this

lawsuit.2

          Carrier has admitted to instances of inappropriate behavior with young students who attend

his lectures. However, now that he has been criticized for his conduct, he seeks to censor

discussion of that conduct. For example, he admitted, under oath, that he sexually propositioned

a young student after one of his lectures at Arizona State University.3 He also admitted that he

does not think there is much of a difference between asking someone on a date and asking someone

to have sex with him.4 And, he has admitted (by accident) that he hit on other students after his

          1
           Defendants adopt these facts. As a public figure, Plaintiff must demonstrate actual
malice, instead of mere negligence, to prevail on a claim of defamation. See New York Times Co.
v. Sullivan (1964), 376 U.S. 254, 279-280 (1964).
         2
           Defendants pass no judgment on whatever Carrier’s sexual practices may be in the
privacy of his own home. However, Defendants have a right to expect that Carrier will refrain
from inappropriate activity with young students at conferences, when that is one of the clearly
enumerated rules at those conferences. This case never would have come about had Carrier
followed these simple and reasonable rules. Carrier himself confesses to violating these rules. See
Exhibit 1, Deposition of Richard Carrier (Carrier Dep.) at p. 45 at ¶ 1-20. Dr. Carrier's deposition
transcript is part of the public record and its authenticity is not disputed. See Carrier v.
FreethoughtBlogs Network et al., S.D. Ohio 2:16-cv-00906-MHW-EPD (2016) at Dkt. No. 41.
         3
           See Carrier Dep. at 82, ¶12-15.
         4
           See Carrier Dep. at 37 at 8-15.



7356999
   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 3 of 16 PageID #: 51




talks, violating the Secular Student Alliance’s (SSA) policies regarding engaging with young

students, a policy he admits he disregarded.5

          However, he now sues Defendants in this action for reporting to their conference attendees

that they no longer wish for Dr. Carrier to be a speaker at Skepticon due to reports about Carrier’s

conduct – conduct that Carrier has already admitted to under oath.

2.0       Statement of Relevant Facts

          Carrier is a well-known speaker on atheism who lost his membership to the Secular Student

Alliance Speakers’ Bureau because he admitted that he broke their explicit policy regarding hitting

on young students. Carrier refuses to take responsibility for his actions, and wishes instead to

blame Defendants for reporting to their attendees why they no longer invited Carrier to be a speaker

at Skepticon.

          Defendant Skepticon is a 501(c)(3) secular convention that takes place in Missouri.

Defendant Lauren Lane is a co-founder of Skepticon. Complaint Dkt. No. 1 at ¶ 5. On or about

June 20, 2016, Skepticon allegedly published a post (“Blog Post”) on its website entitled, “Keeping

Skepticon Safe: Richard Carrier To Be Banned.” Dkt. No. 1 at ¶ 7, and Dkt. No. 1-1. The Skepticon

website attributes Lauren Lane as the author of the Blog Post. Plaintiff claims that the Blog Post

was false and defamatory. He objects to the statement that Dr. Carrier engaged in “repeated

boundary-pushing behavior”. Dkt. No. 1 at ¶ 23. The full, unedited sentence reads: “While he was

a featured speaker for many years, we stopped inviting him to speak partly because of his repeated
boundary-pushing behavior, including towards someone involved in Skepticon.” Id. at ¶ 21 and

Dkt. No. 1-1.

          Carrier also alleges that on September 1, 2016, specific statements that Skepticon and

Lauren Lane’s previous attorney, Harmeet Dhillon, sent in a response letter to Carrier’s cease-

and-desist letter are defamatory and attributable to the Defendants. Dkt. No. 1 at ¶ 26 and Dkt. No.

1-2 (“Attorney Letter”).      Carrier claims that several statements in the Attorney Letter are

          5
        See Carrier Dep. at 84-85, wherein he admits that he thought a different student
complained about his sexual advances to the SSA.


7356999                                           2
   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 4 of 16 PageID #: 52




defamatory, namely that Carrier engaged in “sexual harassment…towards someone involved in

Skepticon,” and that he made “unwanted sexual advances toward” someone involved with

Skepticon. The full text states:

          To the extent the Post accuses Dr. Carrier of sexual harassment "towards
          someone involved in Skepticon," this is true, and will be proven in court,
          if necessary. Ms. Lane will testify about the many occasions on which Dr.
          Carrier made unwanted sexual advances towards her, including but not
          limited to touching her knees and hugging her without permission; leering
          at her; asking her inappropriate questions; and making harassing and
          sexually-charged comments about and towards her.
          See Dkt. No. 1 at ¶ 28 and Dkt. No. 1-2.

          Carrier filed suit in Ohio on September 20, 2016 (“Ohio Suit”). See id. Among the seven

defendants in that litigation were Ms. Lane and Skepticon. See id. Ms. Lane, Skepticon, and the

other defendants moved to dismiss on December 1, 2016 for lack of personal jurisdiction. See

Ohio Suit, at Dkt. No. 10, attached hereto as Exhibit 2. Following jurisdictional discovery, on

November 14, 2018, the Southern District of Ohio granted the motion and dismissed the action.

See Ohio Suit, at Dkt. No. 43, attached hereto as Exhibit 3.

          Carrier admits that he engaged in behavior that a reasonable person could call “boundary-

pushing behavior” given that he admits that he propositions young women who attend his lectures

for sex. Carrier Dep. at 82, ¶12-15, supra. Other women published statements regarding Carrier’s

sexual harassment, and at least one of the women did so prior to the Blog Post. For example, there

was at least one first-hand report of sexual harassment publicly available online prior to the Blog

Post. See June 15 Facebook post from Amy Frank, attached to the Complaint in the Ohio Suit at

Dkt. No. 1, Exhibit 4, attached hereto as Exhibit 4. Another woman published an article regarding

additional first-hand reports of Carrier’s sexual harassment toward women at conferences. See

Ohio Suit at Dkt. No. 1, Exhibit 2 attached hereto as Exhibit 5. Carrier knows about these other

allegations because he unsuccessfully sued the women who published these articles as part of the
Ohio Suit. Carrier omitted these facts from the instant Complaint in bad faith. Carrier’s lawsuit

cannot survive because he has filed it long after the statute-of-limitations in Missouri passed and



7356999                                              3
   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 5 of 16 PageID #: 53




his action cannot be saved. Further, Carrier’s lawsuit against the Defendants is implausible given

that he has admitted to the behavior the Defendants complained about and Defendants reported on

other published first-hand accounts of his misconduct.

3.0       Legal Standard

          "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Further, “[i]n

reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court is not precluded in its review

of the complaint from taking notice of items in the public record.” Levy v. Ohl, 477 F.3d 988, 990

(8th Cir. 2007). In Missouri, “court records are public records.” Id. The facts pleaded in the

Complaint and noticeable documents and records combine to show that Plaintiff’s claim is not

plausible.

4.0       Analysis

          4.1   The Claim is Time-Barred

          Plaintiff acknowledges that he filed his Complaint outside the two-year statute of

limitations recognized in Missouri. Dkt. No. 1 at ¶ 51 citing Mo. Rev. Stat. § 516.140 (“Missouri

Statute of Limitations”). A party is permitted to use a Rule 12(b)(6) motion as a vehicle to

challenge a complaint on statute of limitations grounds where the complaint itself establishes that

the claim is time-barred. See Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011). In
Missouri, the statute-of-limitations for defamation begins to run, “not when the defamatory

statement was made, but when damages were ascertained.” See Thurston v. Ballinger, 884 S.W.2d

22, 26 (Mo. Ct. App. 1994). “Damages are ascertained when the fact of damage appears, not when

the extent or the amount of the damage is determined.” Thurston, 884 S.W.2d at 26, citing Newton

v. B.P.S. Guard Servs., Inc., 833 S.W.2d 14, 16 (Mo. App. 1992) and Title Ins. Co. of Minnesota

v. Construction Escrow Serv., Inc., 675 S.W.2d 881 (Mo. App. 1984).

          In Thurston, the Missouri Court of Appeals ruled that when the Plaintiff both 1) learned

of the defamatory statement and 2) had, “begun to suffer the loss of business”, is when the “fact


7356999                                             4
   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 6 of 16 PageID #: 54




of damages appears” and thus that is when the “statute of limitations began to run.” Thurston, 884

S.W.2d at 26. Here, Carrier’s claims are time-barred. The alleged defamation occurred in June

2016. Carrier sent a cease and desist letter to Ms. Lane and Skepticon on July 26, 2016. See Ohio

Suit, Dkt. No. 1-8, attached hereto as Exhibit 6. In Carrier’s cease and desist letter, Carrier states

unequivocally that he will sue Lane for damages if she does not retract her statement. See Exhibit

6 at pg 5. On September 20, 2016, Carrier filed his Complaint in the U.S. District Court for the

Southern District of Ohio where he claimed that Ms. Lane and Skepticon’s statement had caused

damage to his reputation, and he attached evidence to show that that he allegedly lost business due

to Ms. Lane and Skepticon’s Blog Post. See Ohio Suit Dkt. No. 1, attached hereto as Exhibit 7,

throughout, including Carrier’s statement at pg. 30, ¶ 109:
          As a direct and proximate result of the aforementioned acts by Defendants, the
          Plaintiff has suffered substantial monetary damages, including damages to his
          personal and professional reputation and career, and substantial injury, damage,
          loss, harm, anxiety, embarrassment, humiliation, shame, and severe emotional
          distress in an amount that has not yet been fully ascertained. As a direct and
          proximate result of the aforementioned acts by Defendants, the Plaintiff has been
          damaged and will be damaged in an amount to be proven at trial.

          Accordingly, Carrier claimed that he had ascertained damages caused by the alleged

defamatory statements in the Blog Post and the Attorney Letter long before he filed his September

20, 2016 Complaint in Ohio. However, even utilizing the filing date as the outside date on which

he ascertained his alleged damages, Carrier filed this action on April 29, 2019, a full 2 years and

7 months after he filed the Ohio Suit, long after the Missouri Statute of Limitations ran.
          Carrier offers no valid basis under Missouri law why his current Complaint is timely.

Instead, he argues that Ohio law, including its one-year saving statute, should apply. Dkt. No. 1 at

¶ 49-51, citing Ohio Rev. Code § 2305.19(A)(“Ohio Statute”) and Mo. Rev. Stat. § 516.230

(“Missouri Savings Statute”). Plaintiff also attempts to invoke equitable tolling. Dkt. No. 1 at ¶ 52.

Plaintiff is wrong as a matter of law.

          In diversity cases, this Court applies Missouri’s choice of law rules. Am. Guar. & Liab.

Ins. Co. v. United States Fid. & Guar. Co., 668 F.3d 991, 996 (8th Cir. 2012) (indicating a federal

court sitting in diversity applies the forum state's choice-of-law principles). The first step is to


7356999                                            5
   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 7 of 16 PageID #: 55




consider whether, “an actual conflict of law is demonstrated.” See Great Am. All. Ins. Co. v.

Windermere Baptist Conference Ctr., Inc., No. 2:16-cv-04046-NKL, 2017 U.S. Dist. LEXIS

174890, at *9 (W.D. Mo. Oct. 23, 2017), citing Prudential Ins. Co. of Am. v. Kamrath, 475 F.3d

920, 924 (8th Cir. 2007). Here, there is an actual conflict—Missouri expressly does not permit a

plaintiff to refile a case if it was dismissed previously, even though it was without prejudice, if that

dismissal occurs after the Missouri statute of limitations runs, unless the Missouri Savings Statute

applies to save the refiled action. As discussed below, the Missouri Savings Statute does not save

this case because it only applies to cases originally filed in Missouri.

          In the Ohio Suit, the Court found that Carrier could not show that the defendants, including

Skepticon and Lauren Lane, had sufficient minimum contacts with Ohio, to comport with the

constitutional due process exercise of personal jurisdiction, holding:

          Defendants made allegedly defamatory statements outside of Ohio, relating to
          conduct that occurred outside of Ohio, about an individual who moved to Ohio a
          few weeks before the statements were made. In sum, there is no sufficiently
          substantial connection between any of the Defendants and Ohio to make the
          exercise of personal jurisdiction reasonable.
Carrier v. FreethoughtNetworks Blog, et al., Case No. 2:16-cv-00906 (S.D. Ohio Nov. 14, 2018),

slip op. at 26. The state selected "must have a significant contact or significant aggregation of

contacts, creating state interests, such that choice of its law is neither arbitrary nor fundamentally

unfair." Wert v. McDonnell Douglas Corp., 634 F. Supp. 401, 405 (E.D. Mo. 1986), citing Allstate

Ins. Co. v. Hague, 449 U.S. 302, 313 (1981). Here, it would be arbitrary and fundamentally unfair
to subject the Defendants to Ohio law, where it was already determined that they lack significant

contacts with that state. The Court should apply Missouri law with respect to the statutes of

limitations.

          Even if Ohio law could constitutionally be applied, Missouri law should nonetheless be

applied. Missouri follows the "most significant relationship" test from the Restatement (Second)

of Conflicts of Laws § 145 for resolving choice-of-law questions in tort actions. See Thompson by

Thompson v. Crawford, 833 S.W.2d 868, 870 (Mo. 1992). Missouri choice of law determinations

look to the following factors: (1) the place where the injury occurred, (2) the place where the


7356999                                            6
   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 8 of 16 PageID #: 56




conduct causing the injury occurred, (3) the domicile, residence, nationality, place of incorporation

and place of business of the parties, and (4) the place where the relationship, if any, between the

parties is centered. See Am. Guar. & Liab. Ins. Co. v. United States Fid. & Guar. Co., 668 F.3d

991, 996 (8th Cir. 2012), citing Restatement 2d of Conflict of Laws, § 145 (2nd 1988). As to the

first factor the Defendants had good reason to believe that Dr. Carrier lived in California at the

time Skepticon published the statement, and the Southern District of Ohio agreed that they lacked

significant contacts with Ohio. Similarly, as to the second factor, the conduct causing the injury

occurred in Missouri because the Blog Post was made in Missouri and Plaintiff’s prior counsel

sent the Attorney Letter on behalf of residents of Missouri.

          The third factor also favors Defendants because the Defendants believed that Dr. Carrier

was a resident of California at the time the statements were made. Defendant Lauren Lane is

domiciled in Missouri and Skepticon is a Missouri non-profit that does business in Missouri. As

for the fourth factor, the place where the relationship between the parties is centered is Missouri,

because the statement is regarding the fact that Carrier will no longer be speaking at or attending

Skepticon, a Missouri based conference that takes place in Missouri every year.

          Thus, the Missouri Savings Statute applies to this case. The Missouri Savings Statute has

been interpreted by the U.S. Court of Appeals for the Eighth Circuit to only save actions that were

first commenced in Missouri, meaning that Plaintiff’s Complaint fails.

          The Missouri Savings Statute, Mo. Rev. Stat. § 516.230, states:

          If any action shall have been commenced within the times respectively
          prescribed in sections 516.010 to 516.370, and the plaintiff therein suffer a
          nonsuit, or, after a verdict for him, the judgment be arrested, or, after a judgment
          for him, the same be reversed on appeal or error, such plaintiff may commence
          a new action from time to time, within one year after such nonsuit suffered or
          such judgment arrested or reversed; and if the cause of action survive or descend
          to his heirs, or survive to his executors or administrators, they may, in like
          manner, commence a new action within the time herein allowed to such
          plaintiff, or, if no executor or administrator be qualified, then within one year
          after letters testamentary or of administration shall have been granted to him.

          The Missouri Savings Statute, “Mo. Ann. Stat. § 516.230 (1952) applies only to cases

originally filed in Missouri.” Mizokami Bros. of Arizona, Inc. v. Mobay Chemical Corp. 798 F.2d


7356999                                              7
   Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 9 of 16 PageID #: 57




1196 (8th Cir. 1986) (emphasis added); see also King v. Nashua Corp., 763 F.2d 332 (8th Cir.

1985) (holding that Mo. Ann. Stat. § 516.230 does not apply where first action was filed outside

Missouri.). The Missouri Court of Appeals concurs with this holding. See Muzingo v. Vaught,

887 S.W.2d 693, 697 (Mo. Ct. App. 1994)

          Here, Carrier’s claims are not saved by the Missouri Savings Statute since Plaintiff chose

to first file in the wrong jurisdiction. The statute of limitations in Missouri for Carrier’s claims

expired long ago. Thus, Carrier’s claims fail on the face of the Complaint and must be dismissed.

          Plaintiff otherwise invokes the doctrine of “equitable tolling”, citing Dixon v. Gonzales,

481 F.3d 324 (6th Cir. 2007). Complaint at ¶49. “Courts have generally reserved the remedy of

equitable tolling for circumstances which were truly beyond the control of the plaintiff.” Ousley v.

Rescare Homecare, No. 4:13-CV-00898-SPM, 2013 U.S. Dist. LEXIS 160016, at *7 (E.D. Mo.

Nov. 8, 2013), citing Hill v. John Chezik Imps., 869 F.2d 1122, 1124 (8th Cir. 1989). “Equitable

tolling is appropriate when the plaintiff, despite all due diligence, is unable to obtain vital

information bearing on the existence of his claim.” Jenkins v. Winter, No. 04-0966-CV-W-FJG,

2010 U.S. Dist. LEXIS 26097, at *23 (W.D. Mo. Mar. 19, 2010), citing Dring v. McDonnell

Douglas Corp., 58 F.3d 1323, 1328 (8th Cir. 1995). Equitable tolling has its roots in fraud cases:

“Where the party injured by the fraud remains in ignorance of it without any fault or want of

diligence or care on his part, the bar of the statute does not begin to run until the fraud is

discovered[.]” See Dring, 58 F.3d at 1328 (internal citations omitted).
          Although Carrier pursued his claim in Ohio during the limitations period, nothing

prevented him from filing on time in Missouri. He was not prevented by being unable to obtain

vital information regarding the existence of his claim: he sent a cease and desist letter to the

Defendants within weeks of reading the Blog Post and he read the Attorney Letter in response to

his cease and desist letter. Carrier chose to misfile in Ohio and continued to litigate there, despite

being well-advised of the impropriety of filing there. He was well aware of the jurisdictional and

limitations issues before the Missouri time limit ran. See Exhibit 8, (Motion to Apply the Doctrine

of Prospective Equitable Tolling filed in Ohio case, Dkt. No. 31). He should have, at that time,


7356999                                           8
  Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 10 of 16 PageID #: 58




dropped his Ohio case, without prejudice, and then filed it here in Missouri. There was no

fraudulent concealment or extraordinary circumstance: the choice to litigate in Ohio was fully

within his control. Thus, equitable tolling does not apply and the litigation should be dismissed as

time-barred.

          4.2    The Complaint Lacks Plausibility

                4.2.1   Defamation

          Even if it were not time-barred, the Complaint would fail for lack of plausibility because

Plaintiff has failed to allege facts plausibly showing that the Defendants acted with actual malice

in defaming Plaintiff. The claims also fail because the allegedly defamatory statements are true

and/or opinions, and therefore not defamatory.

          Plaintiff claims he is “well known to the public throughout the United States and the

world”, with a “commercially valuable” “public personality”. Id. at ¶15. He cannot make such

claims and then evade the conclusion that he is a public figure.

    Plaintiff’s standing as a public figure is significant because public figures have a higher burden

to bring defamation claims. “A public-figure plaintiff must do more than prove falsity to prevail

in a defamation claim. Even if the defendant's remarks are proven both defamatory and false, a

public-figure plaintiff must also prove by clear and convincing evidence that the defendant acted

with actual malice - that is, that the defendant made false remarks with a high degree of awareness

of probable falsity, or that the defendant entertained serious doubts as to the truth of his
publication.” Campbell v. Citizens for an Honest Gov't, Inc., 255 F.3d 560, 569 (8th Cir. 2001)

(internal citation omitted).

    In Missouri, “whether the allegedly libelous words are defamatory is a question of law which

the court may decide on a motion to dismiss.” Klein v. Victor, 903 F. Supp. 1327, 1330 (E.D. Mo.

1995). The allegedly defamatory words must be read in connection with the whole publication,

rather than in isolation. Id., citing Missouri Church of Scientology v. Adams, 543 S.W.2d 776, 777

n.2 (Mo. 1976).




7356999                                           9
  Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 11 of 16 PageID #: 59




    Under Missouri law, the elements of a claim for defamation for a public figure are: (1)

publication; (2) falsity; (3) publication with knowledge of its falsity or with reckless disregard for

whether it was true or false at a time when defendant had serious doubts as to whether it was true;

(4) the statement tended to deprive the plaintiff of the benefit of public confidence and social

associations; (5) the statement was read by others; and (6) plaintiff was thereby damaged. See

Klein, 903 F. Supp. at 1329. Further, “on top of the state-law tort of defamation, of course, is the

first amendment, which protects freedom of expression and guarantees that issues of public

concern may be freely and openly debated.” Id.

          First, “to determine whether the alleged defamatory statement is protected speech, the

Court must, as a threshold matter, determine whether a reasonable factfinder could conclude that

the statement implies an assertion of objective fact.” Id. at 1331, citing Milkovich v. Lorain Journal

Co., 497 U.S. 1, 21 (1990). This Court has previously adopted the Ninth Circuit’s distilled analysis

of the Milkovich test as follows:
          As a starting point for our analysis, we adopted a three-part test: (1) whether
          the general tenor of the entire work negates the impression that the defendant
          was asserting an objective fact, (2) whether the defendant used figurative or
          hyperbolic language that negates that impression, and (3) whether the
          statement in question is susceptible of being proved true or false.

See Klein, 903 F. Supp. at 1329, citing Partington v. Bugliosi, 56 F.3d 1147, 1153 (9th Cir. 1995)

and Milkovich, supra.

          Plaintiff’s Complaint alleges both Defamation Per Se and Defamation Per Quod. However,
“Missouri courts no longer recognize separate causes of action for libel per se and libel per quod.

Klein, 903 F. Supp. at 1329. The Defendants will refer to the tort of defamation only and will refer

to the statements in the Blog Post and the Attorney Letter separately.

                     4.2.1.1    The Blog Post

          The statements that Carrier alleges are defamatory in the Blog Post are that the Plaintiff

engaged in, “repeated-boundary pushing behavior” and that “attendees’ well-being and comfort is

put at an unacceptable risk by Carrier’s presence[.]” Applying the Milkovich test, the general tenor

of the entire work is that the Defendants are criticizing Plaintiff for actions he has already admitted


7356999                                           10
  Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 12 of 16 PageID #: 60




to engaging in. Carrier has admitted that he seeks out sexual encounters with young women and

students at events, schools, and conferences that he speaks at. However, he does not like that the

Blog Post suggests that some young women who attend Skepticon do not like being sexually

propositioned by a lecturer at a conference. The terms “boundary-pushing behavior” and “well-

being and comfort” are each subjective and cannot be proven false, these particular statements

cannot be interpreted as objective fact, as every individual has their own boundaries, and standards

for well-being and comfort. Second, the term “boundary-pushing behavior” and “well-being and

comfort [being] put at an unacceptable risk by Carrier’s presence” are figurative statements that

indicate that the Defendants were asserting a negative opinion about Carrier’s admitted behavior

of sexually propositioning young women while lecturing at their conference. Thus, these

statements cannot be defamatory.

    The rest of the statements in the Blog Post are true. “[T]ruth is an absolute defense to a

defamation claim. Anderson v. Shade Tree Servs. Co., No. 4:12CV01066 ERW, 2013 U.S. Dist.

LEXIS 104832, at *48 (E.D. Mo. July 26, 2013) (emphasis in original). First, Carrier has admitted

that he has engaged in much of the behavior complained of in the Blog Post. Second, the

Defendants had access to publicly available complaints of sexual harassment published by at least

one other woman and talked to at least one other women with additional first-hand accounts prior

to publication of the Blog Post. Carrier is aware of these other accusations because he

unsuccessfully sued both women in the Ohio Suit, as discussed in more detail herein. Regardless,
the “[m]ere proof of failure to investigate, without more, cannot establish reckless disregard for

the truth in a defamation action.” McQuoid v. Springfield Newspapers, 502 F. Supp. 1050, 1051

(W.D. Mo. 1980).

          Carrier appears eager to divulge “his version” of the events in his Complaint.6 See Dkt.

No. 1 at ¶ 33-34. However, his version is in itself an admission that he engaged in sexual

          6
          Carrier provides salacious details about Ms. Lane in his Complaint. For purposes of the
motion to dismiss, “courts must take all of the factual allegations in the complaint as true, [but]
they are not bound to accept as true a legal conclusion couched as a factual allegation.” Ashcroft
v. Iqbal, 556 U.S. 662, 662, 129 S. Ct. 1937, 1939 (2009).


7356999                                          11
  Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 13 of 16 PageID #: 61




misconduct with people involved in Skepticon, which shows that the second part of the statement,

“partly because of his repeated boundary-pushing behavior, including towards someone involved

in Skepticon” is factually true. As discussed above, while the term boundary-pushing is subjective,

the phrase “including towards someone involved in Skepticon” is provably true: he engaged in

sexual behavior with at least one person involved in Skepticon. Carrier is apparently upset that

anyone dare criticize his actions or have an opinion regarding his actions. No liability can attach

to this statement because his actions are factually true, and the rest of the statement is a critique of

his actions.

          Another part of the statement at issue is “partly because of his repeated” boundary-pushing

behavior. Indeed, by the time Skepticon published its statement, at least one other woman had

previously published a first-hand account of Carrier’s sexual harassment. Amy Frank, a defendant

in Carrier’s original Ohio Suit, published her account of being sexually harassed and assaulted by

Carrier in a Facebook post on June 15, 2016. See Ohio Suit Dkt. No. 1, Exhibit 4, incorporated by

reference in the instant Complaint at ¶9, attached hereto as Exhibit 4. Further, another woman had

been in contact with Skepticon organizers regarding complaints of sexual harassment, which she

published on the same day as the Blog Post. See Ohio Suit Dkt. 1 at Exhibit 2, attached hereto as

Exhibit 5. The second woman stated:

            I’ve spoken to a Skepticon organizer. The pattern there is similar, except
            that the expressions of sexual interest were repeated, though more deniably
            after they weren’t reciprocated. I’ve also spoken with two other people who
            don’t wish to come forward publicly. Both have been on the receiving end
            of Carrier’s unwanted interest. In both cases, he met their polite deferral of
            his interest with more blunt expressions of interest. …

            At this point, I have to conclude that Carrier is highly resistant to changing
            his behavior. He’s received plenty of feedback. Organizations and
            individuals have told him that what he’s done is wrong.
See Ohio Suit Dkt. 1 at Exhibit 2, attached as Exhibit 5.
          At the time Skepticon published the Blog Post, accounts from numerous sources had all
pointed his behavior being offensive to a reasonable person, and that Carrier had defied requests

that he cease the offensive behavior. The Blog Post accurately reported these sources. And, as set



7356999                                           12
  Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 14 of 16 PageID #: 62




forth above, Carrier also testified under oath at his deposition in the Ohio Suit that he sexually

propositioned a young student and made advances on other students, in violation of SSA policies.

Because the complained-of statement is factually true, the Defendants are not liable for

defamation.

                     4.2.1.2    The Attorney Letter

          The Attorney Letter is protected by the litigation privilege, which is absolute. The

Restatement 2d of Torts, § 586 (2nd 1979) states that, “[a]n attorney at law is absolutely privileged

to publish defamatory matter concerning another in communications preliminary to a proposed

judicial proceeding, or in the institution of, or during the course and as a part of, a judicial

proceeding in which he participates as counsel, if it has some relation to the proceeding.” In

Missouri, “it is well settled that defamatory matter uttered or published in the due course of judicial

proceedings by any of the participants, whether judge, party, attorney or witness, is absolutely

privileged and will not support a civil action for defamation[.]” See Wright v. Truman Rd. Enters.,

Inc., 443 S.W.2d 13, 15 (Mo. Ct. App. 1969). Missouri courts have found that the litigation

privilege, “extends to statements made "'preliminary to a proposed judicial proceeding.'" Id., citing

Restatement (Second) of Torts § 588 at 250 (1977). While Wright dealt with preliminary

statements by witnesses, Missouri frequently looks to the Restatement of Torts for guidance, and

here the authority pronounces statements made preliminary to a proposed judicial proceeding are

privileged absolutely.
          Further, an action for defamation requires publication of the allegedly defamatory matter

to one other than the defamed person. Halsell v. Kimberly-Clark Corp., 683 F.2d 285, 287 (8th

Cir. 1982). There was no publication of the Attorney Letter given that Carrier was the intended

recipient of the letter. The Defendants did not publish the Attorney Letter nor intend or suppose

that a third party would come to read it. See Overcast v. Billings Mut. Ins. Co., 11 S.W.3d 62, 70

(Mo. 2000) (en banc) (addressing self-publication). Thus, absent publication, Carrier’s claims

regarding the Attorney Letter fail.




7356999                                           13
  Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 15 of 16 PageID #: 63




          Assuming arguendo that the litigation privilege does not apply here and publication to a

third party is not required, Carrier’s allegations that the statements in the Attorney Letter are

defamatory fail for all the reasons analyzed in relation to the Blog Post, as the Attorney Letter only

addresses the statements made in the Blog Post. Specifically, the letter asserts that the allegations

are true, that Carrier admitted that he engaged in sexual misconduct with students and attendees,

that the Blog Post reported on other allegations of misconduct, and that the Blog Post criticizes

Carrier for these actions. Thus, for all the reasons the Blog Post is not actionable, the Attorney

Letter similarly is not.

               4.2.2       Carrier’s Additional Claims

    Carrier’s claim here is based on alleged defamation, and, “under Missouri law, the tort of

intentional infliction of emotional distress does not lie when the offending conduct consists only

of a defamation.” See Hutchinson v. DaimlerChrysler Corp., No. 4:05-CV-2091 CAS, 2007 U.S.

Dist. LEXIS 43225, at *55 (E.D. Mo. June 14, 2007), citing Nazeri v. Mo. Valley Coll., 860 S.W.2d

303, 316 (Mo. 1993)(internal citations omitted). Here, Carrier’s claim is related only to defamatory

statements, and Missouri does not allow double recovery, thus, this claim must be dismissed.

          As to the claim for negligent infliction of emotional distress, negligence requires the

plaintiff establish that the defendant had a duty to protect the plaintiff from injury, the defendant

failed to perform that duty, and the plaintiff's injury was proximately caused by the defendant's

failure. See Jarrett v. Jones, 258 S.W.3d 442, 448 (Mo. 2008) (en banc) (cited case omitted).
Claims seeking recovery of damages for the negligent infliction of emotional distress also require

proof of "two additional elements: (1) the defendant should have realized that his conduct involved

an unreasonable risk of causing distress and (2) the emotional distress or mental injury must be

medically diagnosable and must be of sufficient severity so as to be medically significant." Id.

(citing Bass v. Nooney Co., 646 S.W.2d 765, 772-73 (Mo. 1983) (en banc)). Again, Plaintiff does

not plead that Defendants had a duty to protect him from injury and he does not plead a diagnosable

mental injury of sufficient severity so as to be medically significant. Thus, his claim for negligent

infliction of emotional distress must be dismissed.


7356999                                          14
  Case: 4:19-cv-01059-JCH Doc. #: 6 Filed: 07/08/19 Page: 16 of 16 PageID #: 64




5.0       Conclusion
          For the foregoing reasons, Plaintiff’s complaint should be dismissed with prejudice.

          Dated this 8th day of July 2019.

                                               Respectfully Submitted,

                                               THOMPSON COBURN LLP

                                               By: /s/ Michael L. Nepple
                                               Michael L. Nepple, MO 42082
                                               Jonathan G. Musch, MO 55200
                                               One U.S. Bank Plaza, Suite 2700
                                               St. Louis, Missouri 63101
                                               Phone: (314)552-6000
                                               mnepple@thompsoncoburn.com
                                               jmusch@thompsoncoburn.com

                                               and

                                               ANDAZZA LEGAL GROUP, PLLC
                                               Ronald D. Green, PHV forthcoming
                                               2764 Lake Sahara Drive, Suite 109
                                               Las Vegas, Nevada 89117
                                               Phone: (702)420-2011
                                               ecf@randazza.com
                                               Attorneys for Defendants
                                               Skepticon, Inc. and Lauren Lane

                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the following was filed with this Court’s CM/ECF

system on Monday, July 8, 2019, which shall serve a copy on all counsel of record who are deemed

to have consented to electronic service as well as mailing a copy via First Class Mail to: 134 West

Tulane      Rd.,   Apt.   B,    Columbus,     OH        43202-1943   and   emailing   a   copy   to

Richard.carrier@icloud.com.

                                               /s/ Michael L. Nepple




7356999                                            15
